 

EXHIBIT 10.1

 

COUNSELOR AGREEMENT

 

This Counselor Agreement (“Agreement”) between QuinStreet, Inc., a Delaware
corporation (the “Company”) and William Bradley, an individual (“Counselor”), is
effective as of December 31, 2015 (the “Effective Date”).

 

1.

Purpose of Engagement.  Counselor is experienced with the Company’s business,
operations and objectives as a result of Counselor’s service on the Company’s
Board of Directors, and is able to provide a unique perspective as the result of
his government and other experiences. Accordingly, the Company has determined
that Counselor’s continuous service with the Company for a period of time, and
on the terms set forth herein, is in the best interests of the
Company.  Accordingly, the Company agrees to retain Counselor as a counselor to
the Company and the Chairman of the Company, providing advisory services on a
wide range of matters, including political matters and matters relating to the
Company’s business generally, as requested by the Chairman or the Board (the
“Services”).  Counselor agrees to furnish the Services for the term and under
the conditions set forth in this Agreement.  

 

2.

Performance of Services.  The Company will make its facilities and equipment
available to Counselor when necessary in the Company’s reasonable
discretion.    

 

3.

Term.  The term of this Agreement shall begin on the Effective Date, and shall
continue, unless earlier terminated as provided herein, for a period of two
years (until December 31, 2017), at which time the Agreement will automatically
renew for successive one-year terms unless either party gives notice to the
other party of its intent not to renew at least 30 days prior to the end of the
then-current term.

 

4.

Counselor’s Compensation. During the term of this Agreement, Counselor’s
“Continuous Service” (as defined in the QuinStreet, Inc. 2010 Non-Employee
Directors’ Stock Award Plan) will continue for purposes of continued ability to
exercise existing vested options but not for the purpose of vesting currently
unvested options or RSUs.

 

(i)

No Other Modification. Except as set forth herein, the terms of Counselor’s
outstanding equity awards will continue to be governed in all respects by the
terms of the governing plan documents, RSU and option agreements between
Counselor and the Company.  Except as expressly set forth herein, in the event
of any conflict between any of the terms herein and any terms in the applicable
plan documents, RSU or option agreements, the terms in this Agreement shall
control.  

 

5.

Confidential Information.  Counselor agrees to hold the Company’s Confidential
Information in strict confidence and not to disclose such Confidential
Information to any third parties.  “Confidential Information” as used in this
Agreement shall mean all information disclosed by the Company or learned by
Counselor during the term of this Agreement that is not generally known in the
Company’s trade or industry and shall include, without limitation: (a) concepts
and ideas relating to the current, future and proposed products or services of
the Company or its subsidiaries or affiliates; (b) trade secrets, drawings,
inventions, or know-how; (c) information regarding plans for research,
development, new offerings or products, marketing and selling, business plans,
business forecasts, budgets and unpublished financial statements, suppliers and
customers; (d) existence of any business discussions, negotiations or agreements
between the parties; and (e) any information regarding the skills and
compensation of employees, contractors or other agents of the Company or its
subsidiaries or affiliates.  Confidential Information also includes proprietary
or confidential information of any third party who may disclose such information
to the Company or Counselor in the course of the Company business.  Counselor’s
obligations set forth in this Section 5 shall not apply with respect to any
portion of the Confidential Information that Counselor can document by competent
proof that such portion: (a) was in the public domain at the time it was
communicated to Counselor by the Company; (b) entered the public domain through
no fault of Counselor, subsequent to the time it was communicated to Counselor
by the Company; (c) was in Counselor’s possession free of any obligation of
confidence at the time it was communicated to Counselor by the

 

1.

 

--------------------------------------------------------------------------------

 

 

Company; (d) was rightfully communicated to Counselor free of any obligation of
confidence subsequent to the time it was communicated to Counselor by the
Company; or (e) was communicated by the Company to an unaffiliated third party
free of any obligation of confidence.  In addition, Counselor may disclose the
Company’s Confidential Information solely to the extent necessary to provide the
Services specified herein, to enforce the Agreement, with the prior written
consent of an authorized representative of the Company or as required by law,
legal process or in response to a valid order by a court, regulatory agency or
governmental body in any criminal, civil or other proceeding or
investigation.  All Confidential Information furnished to Counselor by the
Company is the sole and exclusive property of the Company or its suppliers or
customers.  Upon request by the Company, Counselor agrees to promptly deliver to
the Company the original and any copies of such Confidential Information. 

 

6.

Termination.  Either party may terminate this Agreement for any reason, with or
without cause, upon written notice to the other party. The rights and
obligations contained in Section 5 (“Confidential Information”) will survive any
termination or expiration of this Agreement.    

 

7.

Independent Contractor Relationship.  Counselor agrees, represents and warrants
that Counselor is an independent contractor and that Counselor is not serving as
an employee, agent or representative of the Company under this Agreement.  The
Company will not withhold or make payments for state or federal income tax or
social security; make unemployment insurance or disability insurance
contributions; or obtain workers’ compensation insurance on Counselor’s
behalf.  Counselor will not receive any employee benefits from the Company such
as paid holidays, vacations, sick leave or other such paid time off, or
participate in the Company-sponsored health insurance or other employee benefit
plans. Counselor agrees to accept exclusive liability for complying with all
applicable state and federal laws, including without limitation obligations such
as payment of quarterly taxes, social security, disability and other
contributions based on fees paid to Counselor under this Agreement.  Counselor
shall be responsible for all taxes and other expenses attributable to the
rendition of Services hereunder to the Company, and Counselor shall indemnify,
hold harmless and defend the Company from any and all claims, liabilities,
damages, taxes, fines or penalties sought or recovered by any governmental
entity, including but not limited to the Internal Revenue Service or any state
taxing authority, arising out of Counselor’s alleged failure to pay federal,
state or local taxes during the term of this Agreement or the Company’s failure
to make withholdings or deductions from its payments to Counselor.  Nothing in
this Agreement shall be deemed to constitute a partnership or joint venture
between the Company and Counselor, nor shall anything in this Agreement be
deemed to constitute Counselor or the Company the agent of the other.  Neither
Counselor nor the Company shall be liable for or bound by any representation,
act or omission whatsoever of the other.

 

8.

Nonassignability.  Counselor shall not assign, transfer, or subcontract this
Agreement or any of his obligations hereunder without the Company’s express,
prior written permission.

 

9.

Severability and Governing Law.  In the event that any term or provision of this
Agreement shall be held to be invalid, void or unenforceable, then the remainder
of this Agreement shall not be affected, impaired or invalidated, and each such
term and provision of this Agreement shall be modified so as to render it lawful
and enforceable to the fullest extent permitted by law consistent with the
general intent of the parties insofar as possible.  This Agreement shall be
governed by and construed in accordance with the laws of the state of
California, as such laws are applied to agreements between California residents
made and to be performed entirely in California, without regard to any conflict
of law rules thereof. In the event of any action or proceeding to enforce any
provision of this Agreement, in addition to any other relief awarded, the
prevailing party will be entitled to recover reasonable attorneys’ fees.

 

10.

Waiver.  No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach.  No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other
right.  The Company shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.

 

2.

 

 

 

--------------------------------------------------------------------------------

 

 

11.

Notices.  Any notice required or permitted by this Agreement shall be in writing
and shall be delivered as follows with notice deemed given as indicated: (i) by
personal delivery when delivered personally; (ii) by overnight courier upon
written verification of receipt; (iii) by telecopy or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (iv) by certified
or registered mail, return receipt requested, upon verification of
receipt.  Notice to Counselor shall be sent to the addresses set forth below or
such other address as Counselor shall specify in writing. 

 

12.

Entire Agreement.  This Agreement, including all exhibits, is the final,
complete and exclusive embodiment of the agreement of the parties with respect
to the subject matter hereof and supersedes and merges all prior discussions,
representations, or promises with respect to that subject matter.  No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing and signed by the
party to be charged.  The terms of this Agreement will govern all Services
undertaken by Counselor for the Company.  This Agreement will be binding on and
inure to the benefit of each of the parties and their executors, administrators,
heirs, successors and assigns.  The Company will require any successor in
interest to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform
absent such succession.  Sections and section headings contained in this
Agreement are for reference purposes only, and shall not affect in any manner
the meaning or interpretation of this Agreement.

In Witness Whereof, the parties hereto have signed this Agreement, or caused it
to be signed by their duly authorized representatives, as of the day and year
first above mentioned.

William Bradley

QuinStreet, Inc.

/s/ William Bradley

/s/ Martin Collins

By:       Martin Collins

Title:    General Counsel, Senior Vice President

 

 

3.

 

 

 